                                                            USDC
         Case 1:20-cv-05861-VEC Document 15 Filed 10/14/20 Page   SDNY
                                                                1 of 3
                                                            DOCUMENT
                                                            ELECTRONICALLY FILED
                                                            DOC #:
                                                            DATE FILED: 10/14/2020
                                LAW OFFICES
                                    MARK SCHERZER
                          49 NASSAU STREET, FOURTH FLOOR
                              NEW YORK, NEW YORK 10038                    MEMO ENDORSED
MARK SCHERZER                                                               TELEPHONE: 212.406.9606
───────────────                                                             TELECOPIER: 212.964.6903
A. CHRISTOPHER WIEBER                                                       mark.scherzer@verizon.net

                                                                    October 13, 2020
BY ECF Filing
Hon. Valerie E. Caproni
U.S. District Court, Southern District of New York
40 Centre Street, Courtroom 443
New York, NY 10007

RE:    Kissel v. Scott O. Kissel PC Health Plan and United Healthcare Ins. Co.
       20 CIV 5861 (VEC)


Dear Judge Caproni:

        I represent plaintiff, Ilan Kissel, in the above action, and write jointly with Jovana
Vujovic, Esq., Counsel at Robinson & Cole LLP, who represent defendant United Healthcare
Insurance Company ("United"), with respect to the initial pretrial conference. The other named
defendant, the Scott O. Kissel P.C., Health Plan, while it has been served as a defendant (in order
to conform to Second Circuit case law that the ERISA employee welfare benefit plan is a
necessary party), is a nominal party and is expected to default or be dismissed by stipulation of
the other parties. The health plan is fully insured by defendant United.

       The parties do not believe a Rule 16 initial conference to be necessary and respectfully
request that the proposed Scheduling Order submitted herewith be so ordered by the Court.

       (1) a brief description of the case, including the factual and legal bases for the
claim(s) and defense(s):

         Plaintiff's contentions: Plaintiff is a 23 year old man who received treatment in a
"transitional program" which included both individual therapy sessions and wrap-around services
and supervision to integrate him back into living independently in the community. United
initially denied coverage for the treatment on the grounds that plaintiff had received "inpatient"
treatment (i.e. confined, with 24 hour supervision), a level of treatment which United deemed not
medically necessary. Although United maintained that position through internal appeals and
external review, when plaintiff approached United prior to initiating litigation and showed that
his care was transitional, rather than inpatient, United reconsidered and determined that the level
of care he received was medically necessary. United only paid, however, approximately
$25,000.00 of a bill that exceeded $57,000.00, claiming that it had paid a rate negotiated with the
facility where plaintiff was treated.
          Case 1:20-cv-05861-VEC Document 15 Filed 10/14/20 Page 2 of 3

Hon. Valerie E. Caproni                                                    Law Office of Mark Scherzer
October 13, 2020
Page 2



       Plaintiff maintains in this action that there was no negotiated rate with the facility and
that United, which appeared to have computed its benefit payment based solely on the number of
individual therapy sessions plaintiff received, acted improperly in recognizing the medical
necessity of transitional care but not paying the full bill, which included ancillary supervision
and services, and in lying about the existence of a negotiated rate with the facility which never
occurred.

       Defendant's contentions:

        The Plan contains a full grant of discretionary authority to United authorizing it to make
all eligibility and benefit claim determinations under the Plan. Therefore, United’s benefit
determination regarding the amount payable to Plaintiff under the terms of the Plan may only be
overturned if it is “without reason, unsupported by substantial evidence or erroneous as a matter
of law.” Kinstler v. First Reliance Standard Life Insurance Co., 181 F.3d 243, 249 (2d Cir.
1999). Here, United’s determination regarding the amount payable to Plaintiff with respect to the
claims at issue was based on substantial evidence in the record, including the terms of the Plan,
and should not be disturbed. Moreover, United’s determination was de novo correct because
Plaintiff cannot satisfy his burden to demonstrate by a preponderance of the evidence in the
administrative record that he was entitled to receive additional payments under the Plan for the
services at issue. See Paese v. Hartford Life & Accident Ins. Co., 449 F.3d 435, 441 (2d Cir.
2006).
       In addition, Plaintiff cannot prevail on his Second Cause of Action for Interest on Health
Claims Under New York Insurance Law §3224-a (the “Prompt Pay Law”) because his state law
claim is expressly preempted by ERISA §514(a), which preempts state law claims in both state
and federal court to the extent these claims “relate to any employee benefit plan” covered by the
ERISA statute. ERISA §514(a), 29 U.S.C. §1144(a); Michael E. Jones M.D., P.C. v.
UnitedHealth Grp., Inc., No. 19-CV-7972 (VEC), 2020 WL 4895675, at *6 (S.D.N.Y. Aug. 19,
2020). In addition, New York’s Prompt Pay Law only requires insurers to pay undisputed claims
within 30 days after receipt of an electronic submission or within 45 days after receipt by other
means (see N.Y. Ins. L. §3224-a(a)), and here, as Plaintiff recognizes in his Complaint, the
claims at issue are and were disputed by United. (Compl., ¶21).
        Finally, while United’s dual role as claims administrator and insurer creates a “structural
conflict of interest” that must be considered by a reviewing court under the Supreme Court’s
ruling in Metro. Life Ins. Co. v. Glenn, 554 U.S. 105 (2008), that conflict of interest does not
change the standard of review. Id. at 116-117. In Hobson v. Metro. Life Ins. Co., 574 F.3d 75,
82 (2d Cir. 2009), the Second Circuit refused to give any weight to the administrator’s structural
conflict of interest unless the plaintiff could demonstrate that the conflict “influenced [the
administrator’s] reasonable interpretation of [Plaintiff’s] claim for benefits.” Thus, the “structural
conflict of interest” issue should do little to diminish the significant deference to be afforded by
the Court when reviewing this case.
             Case 1:20-cv-05861-VEC Document 15 Filed 10/14/20 Page 3 of 3

    Hon. Valerie E. Caproni                                                  Law Office of Mark Scherzer
    October 13, 2020
    Page 2



            (2) contemplated motions: Both parties anticipate making dispositive motions for
    summary judgment after a brief discovery period. Defendant will object to discovery outside the
    contents of the administrative record. If the parties cannot resolve their views on discovery they
    will seek a conference with the Court.

            (3) the basis for subject matter jurisdiction: The benefits at issue are provided to Ilan
    Kissel as a dependant of his father, Scott O. Kissel, who is employed by Scott O. Kissel, P.C.,
    and whose family is covered under the Scott O. Kissel P.C. Health Plan. As an employee benefit
    plan, the case is governed by the Employee Retirement Income Security Act of 1974(“ERISA”), as
    amended, 29 U.S.C. § 1000 et seq, and the Court has subject matter jurisdiction as a result.

            (4) the prospect for settlement. The parties have consulted and are optimistic that direct
    discussions between counsel will be productive toward settlement, without need to resort to
    formal mediation.

           If upon reading this letter the Court wishes to proceed with the scheduled initial
    conference, both counsel stand ready.

                                                                        Very truly yours,

The conference scheduled for Friday, October 16, 2020 is hereby
adjourned to Friday, January 15, 2021, at 10:00 A.M.

All parties and any interested members of the public must attend        Mark Scherzer
by dialing 1-888-363-4749, using the access code 3121171, and           Attorney for Plaintiff
the security code 5861. All attendees are advised to mute their
phones when not speaking and to self-identify each time they
speak.                                                                  /s/Jovana Vujovic
                                                                        Jovana Vujovic
SO ORDERED.                                                             ROBINSON & COLE LLP
                                                                        Attorneys for Defendant


                           Date: October 14, 2020
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
